Citation Nr: 1643969	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  08-10 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disability, to include degenerative disc disease.

2.  Entitlement to a compensable disability rating for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from February 1975 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied, in pertinent part, the Veteran's claim of service connection for a lumbosacral spine disability, to include degenerative disc disease (which was characterized as degenerative disc disease, L5-S1 (claimed as back condition)).  The Veteran disagreed with this decision in June 2007.  He perfected a timely appeal in April 2008.  Although the Veteran requested a Board hearing when he perfected a timely appeal in April 2008, he subsequently failed to report for this hearing when it was scheduled in November 2014.  See 38 C.F.R. § 20.704 (2015).

This matter also is on appeal from a November 2010 rating decision which denied the Veteran's claim for a compensable disability rating for bilateral sensorineural hearing loss (which was characterized as bilateral sensorineural hearing loss (previously characterized as bilateral hearing loss)).  The Veteran disagreed with this decision in November 2010.  He perfected a timely appeal in August 2011.

In April 2014 and in October 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ schedule the Veteran for a Travel Board hearing in the April 2014 remand.  As noted above, the Veteran failed to report for this hearing when it was scheduled in November 2014.  The Board also directed the AOJ to attempt to obtain the Veteran's updated treatment records and schedule him for appropriate examinations to determine the nature and etiology of his lumbosacral spine disability and the current nature and severity of his service-connected bilateral sensorineural hearing loss.  The records subsequently were associated with the claims file and the requested examinations occurred in February 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's current lumbosacral spine disability is not related to active service.

2.  The record evidence shows that the Veteran's hearing loss in the right ear is assigned a Roman numeral of I and the hearing loss in the left ear is assigned a Roman numeral of II.


CONCLUSIONS OF LAW

1.  A lumbosacral spine disability, to include degenerative disc disease, was not incurred in or aggravated by active service nor may arthritis of the lumbosacral spine be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for a compensable disability rating for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in August 2006, March 2007, and in September 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence showing that his claimed disability is related to active service.  These letters also informed the Veteran to submit medical evidence showing that his service-connected bilateral sensorineural hearing loss had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the Veteran's increased rating claim for bilateral sensorineural hearing loss, the Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the VCAA notice letters issued during the pendency of this appeal.  These letters informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his increased rating claim.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in June 2011 addressing his increased rating claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the AOJ describing the Rating Schedule and applying the relevant regulations to his increased rating claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his increased rating claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence does not support granting service connection for a lumbosacral spine disability.  The evidence also does not support granting an increased rating for bilateral sensorineural hearing loss.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed lumbosacral spine disability and active service.  The Veteran also has been provided with VA examinations which address the current nature and severity of his service-connected bilateral sensorineural hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claim

The Veteran contends that he incurred a lumbosacral spine disability, to include degenerative disc disease, during active service.  He specifically contends that his in-service duties as a mortarman required him to carry heavy weapons which caused or contributed to a back disability.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis of the low back, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim of service connection for a lumbosacral spine disability, to include degenerative disc disease, to the extent that it includes a claim for arthritis of the low back.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a lumbosacral spine disability, to include degenerative disc disease.  The Veteran contends that he incurred a low back disability during active service because his in-service duties as a mortarman required him to carry heavy weapons.  Despite the Veteran's assertions to the contrary, the record evidence shows that his current lumbosacral spine disability is not related to active service or any incident of service.  For example, the Veteran's available service treatment records show that, at his enlistment physical examination  in February 1975, no relevant pre-service medical history was noted and clinical evaluation of the Veteran's spine was normal.  At a physical examination for purposes of a Medical Board in June 1978, physical examination of the Veteran was normal except for well-healed pilonidal scars "and a recurrent shallow sinus which is clean near the inferior aspect of the scar[s] on the left-hand side."  The Veteran received a medical discharge from active service in August 1978 due to recurrent pilonidal cysts which were refractive to medical treatment.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The Veteran has contended that his in-service duties as a mortarman involved carrying heavy weapons and caused him to experience an in-service back injury.  The Board observes that the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was mortarman.  The Board finds it reasonable to infer that the Veteran's in-service duties as a mortarman involved carrying heavy weapons and, as such, he may have injured his back in the course of his in-service duties as a mortarman.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

Despite the likelihood that the Veteran may have injured his low back while performing his in-service duties as a mortarman, the post-service evidence also does not support finding that his current lumbosacral spine disability is related to active service or any incident of service.  It shows instead that, although the Veteran has been diagnosed as having and treated for a lumbosacral spine disability, to include degenerative disc disease, since his service separation, this disability is not related to active service or any incident of service.  For example, on VA outpatient treatment visit to establish care in December 2004, no relevant complaints were noted.  The Veteran reported a medical history of recurrent pilonidal cysts, tingling in the left toes and "significant numbness" in the left lower extremity, kidney stones, and mild hypertension.  He also reported that he otherwise had been healthy since his service separation 26 years earlier.  He denied experiencing any backache or joint pain.

VA electromyograph (EMG) in January 2005 showed bilateral L5-S1 radiculopathy with bilateral tibial neuropathy.

The Board notes that, because it previously found the February 2008 VA examination and opinion to be inadequate for VA adjudication purposes in its October 2015 remand, that evidence will not be reviewed here or relied upon in adjudicating the Veteran's service connection claim.  See Board remand dated October 8, 2015, at pp. 4-5.

On VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) in February 2016, the Veteran's complaints included intermittent low back pain especially on prolonged standing.  He denied experiencing any radicular symptoms "at this time."  He also denied experiencing any back problems while on active service or any flare-ups of low back pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that his low back pain "may limit standing and walking."  Physical examination showed no evidence of pain on weight-bearing, objective evidence of localized tenderness or pain on palpation of the joints or soft tissues of the thoracolumbar spine with diffuse lumbosacral paravertebral muscular tenderness and spasm, muscle spasm resulting in an abnormal gait or spinal contour, no guarding, 5/5 muscle strength, no muscle atrophy, hypoactive deep tendon reflexes, normal sensation, negative straight leg raising, no radiculopathy or ankylosis, no neurologic abnormalities, and no intervertebral disc syndrome.  X-rays showed arthritis.  The VA examiner opined that it was less likely than not that the Veteran's thoracolumbar spine condition was related to active service or any incident of service.  The rationale for this opinion was that there was no evidence of any in-service back complaints "even though there were obviously physical demands with his Mortarman job.  By his own admission to me today, he denied any [active duty] back condition."  The rationale also was that there was no reported history of back problems until after service separation.  The rationale further was current medical knowledge and experience.  The diagnoses were lumbosacral strain, degenerative arthritis of the spine, and degenerative disc disease of the lumbosacral spine.

The Veteran has contended that he incurred a lumbosacral spine disability, including degenerative disc disease, as a result of his in-service duties as a mortarman.  He also has contended that, although he did not experienced a lumbosacral spine disability until after his service separation, his current lumbosacral spine disability is related to active service.  The record evidence does not support his assertions.  It shows instead that, although the Veteran had a physically demanding job as a mortarman in service and likely incurred a back injury as a result of his in-service duties, and although he currently experiences a lumbosacral spine disability (variously diagnosed as lumbosacral strain, degenerative arthritis of the spine, and degenerative disc disease of the lumbosacral spine), this disability is not related to active service or any incident of service.  The Board finds it highly significant that, when he established medical care with VA in December 2004, the Veteran did not report any medical history of back problems during or after active service.  He also denied experiencing any backache in December 2004.  It appears instead that, following service separation, the Veteran initially was diagnosed as having a lumbosacral spine disability following VA EMG in January 2005, or more than 26 years after his service separation in August 1978.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board also finds it highly significant that the Veteran denied experiencing any in-service back problems when examined for VA adjudication purposes in February 2016.  Following this examination, the February 2016 VA examiner opined that it was less likely than not that the Veteran's current lumbosacral spine disability was related to active service.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to service connection for a lumbosacral spine disability, to include degenerative disc disease.  In summary, the Board finds that service connection for a lumbosacral spine disability, to include degenerative disc disease, is not warranted.

The Board also finds that service connection for arthritis of the low back is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board acknowledges that arthritis is considered a chronic disease for VA adjudication purposes.  Id.  The record evidence does not show that the Veteran experienced arthritis of the low back during active service or within the first post-service year (i.e., by August 1979) such that service connection is warranted for this disability on a presumptive basis.  Id.  It appears instead that the Veteran was diagnosed as having degenerative arthritis of the spine following VA examination in February 2016, more than 37 years after his service separation.  Thus, the Board finds that service connection for arthritis of the low back is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a lumbosacral spine disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the lumbosacral spine (back pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a lumbosacral spine disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a lumbosacral spine disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the Medical Board examination in June 1978, he denied any relevant history or complaints.  Specifically, the Medical Board examination report reflects that the Veteran was examined and his spine was found to be normal clinically.  His in-service history of symptoms at the time of a Medical Board examination in June 1978 (approximately 2 months prior to his actual separation from service in August 1978) is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

As noted above, the post-service medical evidence does not reflect complaints or treatment related to a lumbosacral spine disability for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1978) and initial reported symptoms of a low back disorder noted on VA EMG in 2004 (a 26-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran sought to establish medical care with VA after service in December 2004, he did not report the onset of low back symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration (as noted above).  He also denied experiencing any backache in December 2004 (as also noted above).  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claim filed in August 2006, he reported that his lumbosacral spine disability began during service.  He subsequently reported on his April 2008 substantive appeal (VA Form 9) that, in fact, his lumbosacral spine disability began after service separation.  He also denied experiencing any in-service back problems when examined for VA adjudication purposes in February 2016.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no etiological link between a lumbosacral spine disability and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Increased Rating Claim

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the scheduler criteria for an increased rating are met if additional later evidence otherwise satisfies the scheduler criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

VA recently proposed amending 38 C.F.R. § 3.321(b)(1) to limit extraschedular consideration based on the impact of an individual service-connected disability.  This proposed regulation is consistent with VA's longstanding practice of interpreting this regulation to provide an extraschedular rating for a single disability and not the combined effect of two or more disabilities.  The proposed changes will clarify the regulation so that an extraschedular rating is available only for an individual service-connected disability but not for the combined effect of more than one service-connected disability.  See 81 Fed. Reg. 23228-23232 (Apr. 20, 2016) to be codified at 38 C.F.R. § 3.321(b)(1).  Until this proposed regulation becomes final, however, the requirement of extraschedular consideration for a Veteran's service-connected disabilities, individually or collectively, set out by the Federal Circuit in Johnson remains applicable.  

The Veteran's service-connected bilateral sensorineural hearing loss currently is evaluated as zero percent disabling (non-compensable) under 38 C.F.R. §§ 4.85, 4.86, DC 6100.  See 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2015).

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Court has held that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to a compensable disability rating for bilateral sensorineural hearing loss.  Despite the Veteran's assertions to the contrary, the record evidence (audiometric testing results) does not support the assignment of a compensable disability rating for his service-connected bilateral sensorineural hearing loss.  For example, on VA audiology examination in September 2010, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
45
40
LEFT
25
35
50
40
45

Speech audiometry revealed speech recognition ability of 92 percent in each ear.  The Veteran denied that his bilateral sensorineural hearing loss impacted his daily activities although the VA examiner noted that hearing difficulty would impact the Veteran's occupational activities if he were employed.  The Veteran was not employed.  The diagnoses included bilateral sensorineural hearing loss

On VA hearing loss and tinnitus DBQ in February 2016, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
50
45
35
LEFT
35
35
55
45
50

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 88 percent in the left ear.  The diagnoses included bilateral sensorineural hearing loss.

The Veteran's September 2010 audiometric testing results show that his hearing loss is assigned a Roman numeral of I for each ear.  See 38 C.F.R. § 4.85, Table VI.  This equates to a zero percent rating under DC 6100.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  The Veteran's February 2016 audiometric testing results show that his right ear hearing loss is assigned a Roman numeral of I and his left ear hearing loss is assigned a Roman numeral of II.  See 38 C.F.R. § 4.85, Table VI.  This again equates to a zero percent rating under DC 6100.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  The record evidence does not indicate that the Veteran's audiometric testing results in September 2010 and in February 2016 are not valid for VA adjudication purposes.  Nor is there any indication of an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a compensable disability rating for bilateral sensorineural hearing loss.  In summary, the Board finds that the criteria for a compensable disability rating for bilateral sensorineural hearing loss have not been met.

Extraschedular

The Board must consider whether the Appellant is entitled to consideration for referral for the assignment of an extraschedular rating for service-connected bilateral sensorineural hearing loss.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not argued that he is entitled to extraschedular consideration for his service-connected bilateral sensorineural hearing loss.  The Board also finds that the issue of whether the Veteran is entitled to referral for extraschedular consideration for his service-connected bilateral sensorineural hearing loss is not reasonably raised by a review of the record.  As discussed above, the record evidence shows that the Veteran did not experience compensable disability as a result of his service-connected bilateral sensorineural hearing loss such that a compensable rating is warranted at any time during the appeal period.  In other words, the zero percent scheduler evaluation currently assigned for the Veteran's service-connected bilateral sensorineural hearing loss is supported by the medical evidence.  Given the foregoing, the Board finds that no further discussion of referral for extraschedular consideration is required.


ORDER

Entitlement to service connection for a lumbosacral spine disability, to include degenerative disc disease, is denied.

Entitlement to a compensable disability rating for bilateral sensorineural hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


